—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered February 24, 1995 in Clinton County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as moot.
Petitioner, a prison inmate, made a request under the Freedom of Information Law for a copy of a tape of a disciplinary hearing. After petitioner was provided with a copy of the tape, it was evidently lost, prompting petitioner to request another copy. Petitioner commenced this CPLR article 78 proceeding after his second request for the tape was initially denied. However, after petitioner was provided with a second copy of the tape, Supreme Court granted respondent’s motion to dismiss the petition as moot. We agree that the matter is moot and need not address the merits of petitioner’s claims.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.